October 24, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                           OLIVIA FLORES, Appellant

NO. 14-12-00722-CV                           V.

SONIC AUTOMOTIVE OF TEXAS, L.P., D/B/A LONE STAR FORD, Appellee
              ________________________________

       This cause, an appeal from the judgment in favor of appellee, Sonic
Automotive of Texas, L.P., d/b/a Lone Star Ford, signed July 24, 2012, was heard
on the transcript of the record. We have inspected the record and find no error in
the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Olivia Flores, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.